DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2022 has been entered.

Terminal Disclaimer
As was set forth in the communication of 7 September 2022, the Terminal Disclaimer filed 6 September 2022 was disapproved for the reasons set forth therein.

Status of the Claims
Claims 1, 2, 4, and 6-56 are pending.
Claims 10-43 and 51-56 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 2, 4, 6-9 and 44-50 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments, see pages 11-12 of the response filed 6 September 2022, with respect to the rejections of Claims 1, 2, 4, 44, 46, and 48-50 as failing to describe patentable subject matter under 35 U.S.C. 101 have been fully considered and, in view of the amendments to Claims 1 and 44 now requiring the non-naturally occurring combination of elements recited by each claim, are persuasive.  The rejection of Claims 1, 2, 4, 44, 46, and 48-50 has been withdrawn. 

In a similar manner, Applicant’s arguments, see page 12 of the response filed 6 September 2022 with respect to the rejections of Claims 1, 7, 9, and 44-50 under 35 U.S.C. 102(a)(1) over the teachings of Changoer have been fully considered and, owing to the fact that the composition of Claim 1 is now one which “consists of” antimicrobial ingredients, sugar alcohols, sweeteners, flavorings, gum base, cannabidiol, and remineralization agents, leaving no room for the nicotine polacrilex of Changoer “Example 1,” and that as amended Claim 44 requires the inclusion of sugar not recited by “Example 1,” are persuasive.  The rejection of Claims 1, 7, 9, and 44-50 as having been anticipated by Changoer has been withdrawn. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As is set forth in greater detail below, Claim 9 expands the universe of components includable in the composition recited in Claim 1 as one “consisting of” a finite listing of components, both by the expansive transitional phrase “comprising,” as well as the specific recitation of two components, “tableting lubricants and powder flow agents” not specifically incorporated into the composition of Claim 1.
As the appropriate metes and bounds of the composition of Claim 9 cannot be determined, it will not be treated further on the substantive merits of the composition described.  See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9, dependent from Claim 1, specifies that the composition comprises defined concentrations of sugar alcohols, gum base, flavoring and intensive sweeteners, as well as defined concentrations of tableting lubricants and powder flow agents.  In addition to the conflict of breadth the claim 9 transitional phrase “comprising” imposes on the closed universe of the Claim 1 composition “consisting of” creates, applicants addition of “tableting lubricants and powder flow agents” incorporates components into the composition of Claim 9 not permitted per the scope of the compositions encompassed by Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-50 stand rejected under 35 U.S.C. 103 as being unpatentable over Changoer (WO2017/189375).
Applicants Claims 44-50 are directed to compositions comprising a cannabinoid, a sugar, a sugar blend, a sugar alcohol, a blend of sugar alcohols, and a gum base.  Claim 45 places concentration limitation on the components of Claim 44.  Claims 46 and 47 further specify the inclusion of various concentrations of any of flavoring, lubricants, powder flow agents, intensive sweeteners, sugar substitutes, or combinations thereof in the compositions of Claim 44.  Claim 48 indicates that the cannabinoid is a CBD or derivative thereof in defined concentrations, with Claims 49 and 50 specifying Markush-type listings of sugar alcohols and sugar substitutes.
Changoer describes cannabidiol containing gum comprising 0.5% CBD, 24.5% gum base, 10% sorbitol, 10% maltitol, 0.5% citric acid (a preservative per the teachings of Changoer, and therefore an anti-microbial agent), 2% magnesium stearate and 0.4% silicon dioxide (powder flow agents per Changoer [0045]), and 13.45% xylitol (which is a remineralization compound within the definition of the instant application), 1.05% stevia, and 4% of each of peppermint and spearmint representing flavoring agents of the instant claims.  [0054 “Example 1”].  In addition, Changoer more broadly describes the gum compositions as containing between 0.1-1% cannabinoid, 1-10% flavoring agents, and 1-35% by weight of sweeteners including each of the xylitol applicants describe as a remineralization compound, and the stevia applicants describe as a sweetener.  [0010].  Changoer goes on to indicate that the sweeteners used in these compositions may suitably include any of sugar alcohols such as isomalt, sorbitol, maltitol, stevia, as well as artificial sweeteners including aspartame, sucralose, acesulfame potassium  or saccharin, as well as sugars including dextrose, sucrose, maltose, fructose, as well as combinations thereof, addressing the amended scope of Claim 44 requiring each of sugars, combinations of sugars, sugar alcohols, and combinations of sugar alcohols.  [0044]. As no controlling definition of what an “intensive sweetener” is within the context of the instant claims, Stevia recited by Claim 50 will be presumed to address the “intensive sweetener” limitation.  Chitosan is recited as a suitable carrier to be included in the gum.  [0011].  These ranges overlap and therefore render obvious the limitations of the instant claims, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), and including these components in those amounts would be prima facie obvious because Changoer teaches their utility in gum when included in such amounts.
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. Applicants simply assert, within the context of Claim 44 and those dependent therefrom, that Changoer does not address the newly amended scope of the claims.  As is set forth in greater detail above, this is inaccurate.  Applicants’ assertions are legally insufficient to properly raise an issue concerning the patentability of the invention claimed.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”)..

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (WO2021/084543), in view of Tung (U.S. 6,000,341).
Applicants Claim 1 is directed to compositions which consist of antimicrobial ingredients, sugar alcohols, sweeteners, flavorings, gum base, cannabidiol, and remineralization agents.  Claims 2 and 4 narrow the scope of anti-microbial ingredients, more specifically  a combination of chitosan and berry extracts including anthocyanins, further indicating that the composition contain the anti-microbial agent in defined concentrations.  Claims 7 and 8 require the presence of a remineralization compound, which applicants specification indicates includes compounds such as xylitol.  (Specification, [0043]).  
Steinberg describes chewing gums containing cannabinoids for the treatment of tooth decay.  (Abs).  Steinberg indicates that chewing gum may typically include a gum base including antioxidants, sweeteners such as sugar alcohols including erythritol, isomalt, xylitol, maltitol, mannitol, sorbitol, and lactitol, sugars including dextrose and glucose, intensive sweeteners such as aspartame, flavoring agents including peppermint and spearmint and food acids such as citric acid.  [0011; 0022].  Anti-microbial, anti-inflammatory, and teeth strengthening agents are also recited as required for inclusion in the tooth decay treating chewing gums described.  [0013].  Steinberg recites as suitable cannabinoid compounds any compound that acts on cannabinoid receptors, and specifically recites the instantly claimed CBD as a particular cannabinoid useful in such a manner, in concentrations of at least 0.5%, or at least 5%, a range overlapping and therefore rendering obvious the cannabinoid concentration claimed.  [0016; 0019; 0028].
While describing as advantageously included components of tooth decay treating chewing gums the antimicrobial agents, sugar alcohol, blend of sugar alcohols, sweetener, flavoring, gum base, and cannabidiol of Claim 1, as well as indicating that teeth strengthening agents are usefully included, dental remineralization agents addressing the limitations of Claims 7 and 8 are not particularly recited.
Tung also describes compositions and methods of remineralizing dental tissues employing, among others, the amorphous calcium phosphate of Claim 7.  (Abs; Col.2. L.51-67).  Tung indicates that chewing gum is a vehicle suitable for bringing the remineralizing amorphous calcium phosphate into contact with the dental tissue to be targeted.  (Col.4, L.16-26).  Tung indicates that the concentrations of calcium carbonates incorporated into the remineralizing compositions, combined with the relative acidity of the compositions, drives the deposition of desired materials.  (Col.6, L.58 – Col.7, L.12).  While not reciting the concentrations of remineralizing compounds as set forth by instant Claim 8, Tung nevertheless establishes that the amounts of remineralizing components provide the desirable remineralizing properties to the compositions into which they are incorporated.  On this basis, a person of ordinary skill in the art would reasonably conclude that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Tung.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Steinberg describes chewing cum compositions containing the components recited by the instant claims, but for a recitation of the particular remineralizing compounds recited by Claim 7 in the concentrations recited by Claim 8, but nevertheless recites teeth strengthening agents as desirably included.  Tung indicates that the concentration of remineralizing components, particularly amorphous calcium phosphate, in a topically applicable dental remineralizing composition such as a chewing gum is a result-effective variable suitable for optimizing the remineralizing of dental tissues.  Incorporating the remineralizing amorphous calcium phosphate of Tung as the teeth strengthening component of the tooth decay treating chewing gums of Steinberg is prima facie obvious.  This is because not only is it prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), but also because it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg and Tung as applied to Claims 1 and 6-8 above, and further in view of Mumper (U.S. PGPub. 2011/0244038).
Steinberg and Tung, discussed in greater detail above, suggest tooth decay treating chewing gum compositions combining antimicrobial agents, sugar alcohol, blend of sugar alcohols, sweetener, flavoring, gum base, cannabidiol, and remineralizing agents.
Steinberg and Tung do not, however, describe the use of a combination of chitosan and “berry extract” as useful in chewing gum compositions.
Mumper describes dark berry extracts possessing antioxidant and anti-inflammatory properties for use in chewing gums.  [0009].  These extracts, processed to contain anthocyanins newly added to the claims are preferably prepared in conjunction with a cryoprotectant, among which is included the instantly claimed chitosan.  [0025].  The berry extract is described as usefully incorporated into orally administrable compositions in amounts of between about 3-90% by weight.  [0030].  The cryoprotectant is described as being used in a ratio relative to the berry extract of between 2:1 and 8:1.  [0107].  From this disclosure, Mumper encompasses employing in an orally deliverable formulation such as a chewing gum concentrations of chitosan and berry extract as low as 6% chitosan and 3% berry extract.  This exemplary embodiment is obtained by taking the lowest specific concentration of berry extract of 3% and applying the described ratio of cryoprotectant, of which chitosan is a member, of 2:1 to arrive at 6% chitosan and 3% berry extract, resulting in 9% of the gum being the combination of chitosan and berry extract encompassed by Claims 3 and 4.
The skilled artisan would incorporate 9% of a combination of chitosan and anthocyanin-containing dark berry extract into the gums suggested by Steinberg and Tung owing to the fact that Mumper indicates that the combination of chitosan and anthocyanin-containing dark berry extract serves as an antioxidant useful for incorporation into chewing gum formulations, such as those taught by Steinberg and Tung, which also advocates incorporating antioxidant agents into the chewing gum therein described.  The use of the chitosan/ anthocyanin-containing dark berry extract of Mumper in the gum of Steinberg and Tung therefore appears to represent little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, and 44-50 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,765,658.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of the ‘658 patent appear to anticipate limitations of instant Claims 1, 5-9, and 44-50.
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive because applicants have not described any particular error in the examiner’s prima facie case.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613